Citation Nr: 0500230	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date prior to December 
24, 2002, for the grant of service connection of bilateral 
hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran testified at a September 2004 hearing 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Of record is February 1988 rating decision that initially 
denied the veteran's service connection claim for bilateral 
hearing loss.  In his notice of disagreement concerning the 
January 2003 rating decision on appeal, the veteran asserted 
that his award of benefits, consisting of a grant of service 
connection for bilateral hearing loss and an assigned 
disability evaluation, should be retroactive to the 1988 
decision.

As such, the RO addressed an earlier effective date issue in 
the February 2004 statement of the case.  Subsequently, the 
veteran raised various contentions concerning clear and 
unmistakable error (CUE) with the 1998 denial.  

Because the CUE issue is inextricably intertwined with the 
earlier effective date issue, the case must be remanded for 
initial RO adjudication of the CUE matter.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is remanded for the following:

The RO should readjudicate the earlier 
effective date claim based on the 
specific contentions regarding CUE.  If 
the determination of this claim remains 
unfavorable to the appellant, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




